dollar_figure department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c date d state q number dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code on b you attest that you were formed as an unincorporated association on c in d you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 of the code that your organizing document does not expressly empower you to engage otherwise than as an insubstantial part of your activities that in themselves are not in furtherance of one or more exempt purposes that your organizing document contains the dissolution provision required under sec_501 you attest that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attest you will e e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s e not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during review of your form 1023-ez detailed information was requested supplemental to the above attestations you are formed strictly for holding high school class reunions every q years class members and their families participate your events will be held at local fire companies vf w’s etc you attempt to keep costs minimal for the class members by holding fundraisers once or twice per year costs not covered by the fundraisers will be passed to attendees of the reunions you will have a per person cost intended to cover the remaining event costs law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 provides the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relieving the poor and distressed or the underprivileged combating community deterioration lessening neighborhood tensions and eliminating prejudice and discrimination sec_1 c -1 d i provides that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community revrul_66_179 1966_1_cb_139 provides that an organization is not exempt from federal_income_tax as an organization described in sec_501 of the code if more than an insubstantial part of the organizations activities is not in furtherance of a c purpose letter rev catalog number 47630w revrul_70_186 1970_1_cb_128 held that an organization formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features qualified for exemption under sec_501 as a charitable_organization that erected or maintained a public work the ruling determined that by treating the water removing algae and otherwise improving the condition of the water the organization ensured the continued use of the lake for public recreational purposes and therefore performed a charitable activity furthermore the benefits of the organization's activities flowed principally to the general_public through the maintenance and improvement of public recreational facilities in 326_us_279 66_sct_112 90_led_67 c b the supreme court of the united_states interpreted the requirement in sec_501 of the code that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively the presence of a single non-exempt purpose if more than insubstantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes application of law sec_501 of the code sets forth two main tests for qualification of exempt status as stated in sec_1_501_c_3_-1 an organization must be both organized and operated exclusively for purposes described in sec_501 you do not meet the operational_test under sec_501 of the code because your activities do not accomplish exclusively for sec_501 purposes as required under sec_1 c - c specifically your activities consist of planning and executing high school class reunions for class members and their families as provided in sec_1_501_c_3_-1 you have not established that your activities accomplish exclusively charitable or educational_purposes you are not operated for an exclusively charitable or educational purpose as described in sec_1_501_c_3_-1 and sec_1 c -1 d i you organize high school class reunions every q years you did not provide any evidence demonstrating these events are intended to fulfill any charitable or educational_purposes as provided in revrul_66_179 and better business bureau exemption is precluded if you have more than an insubstantial non-exempt purpose your sole activity is holding a high school class reunion which serves substantial non-exempt purposes additionally the funds you do raise are used to offset the costs to the class members any expenses_incurred above funds you raise are passed to members and your goal is to keep this a minimal amount as provided in sec_1_501_c_3_-1 an organization exempt under sec_501 must be formed for public not private interests you operate to keep class reunion costs low for class members which benefits only the private interests of the class members and their families attending this reunion you are distinguished from the organization in revrul_70_186 because the benefits from your operations only benefit the class members and their families not the general_public conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code because you are not operated exclusively for a c purpose letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest letter rev catalog number 47630w please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
